Citation Nr: 0815620	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral tinea 
pedis, claimed as jungle rot, to include as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from May 1965 to November 
1968.  The veteran received the Purple Heart Medal for his 
service in Vietnam in September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  

The issue of service connection for a psychological disorder, 
to include PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's foot rash, diagnosed as tinea pedis, was not 
incurred, nor manifested, as a result of the veteran's 
military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral tinea 
pedis, claimed as jungle rot, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, these notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in August 2005 that fully addressed all 
four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and information in his 
possession to the RO.  

Additionally, there is no allegation from the veteran that he 
has any additional evidence in his possession that is needed 
for a full and fair adjudication of these claims.  Under 
these circumstances, the Board finds that the notification 
requirements described have been satisfied as to both timing 
and content.

Although notice compliant with Dingess/Hartman was not sent 
until March 2006, any error in the timing of the notice to 
the veteran is harmless error.  Since the claim at issue in 
this appeal is being denied, no effective date or disability 
rating will be assigned.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in August 2005, and VA has obtained these records 
as well as the records of the veteran's outpatient treatment 
with VA.  Significantly, neither the appellant nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  


A.  Laws and Regulations

A presumption of service connection due to exposure to 
herbicide agents is available to veterans who have certain 
diseases and who served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  
The following diseases are deemed associated with herbicide 
exposure: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 
2)).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  No 
disorder other than one listed in 38 C.F.R. § 3.309(a) will 
be presumed related to exposure to herbicides.  38 C.F.R. § 
3.307(a).  

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to 
the above described regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  That is 
because the statutory provisions setting forth presumptions 
related to exposure to Agent Orange do not preclude a veteran 
from establishing direct service connection with proof of 
actual direct causation (proof that exposure during service 
caused the disease that appeared years later).  Id.  

B.  Analysis  

The veteran contends that he is entitled to service 
connection for the residuals of a foot rash, diagnosed as 
tinea pedis and claimed as jungle rot, caused by his military 
service.  However, the Board finds the evidence of record to 
be against the veteran's claim for service connection on both 
a direct and a presumptive basis, and as such, the claim is 
denied.  

First, the evidence does not support that the veteran has a 
foot rash that was directly caused by his military service.  
According to the veteran's service medical records, he was 
never treated for and never complained of a foot rash while 
in military service.  In the veteran's November 1968 
separation examination, the doctor noted that the veteran's 
feet were "normal," and no other mention of the veteran's 
feet was made during this examination.  Likewise, the 
remainder of the veteran's service medical records are silent 
as to complaint or treatment of a foot rash, and there is no 
diagnosis of a foot rash (diagnosed a chloracne or otherwise) 
within one year after separation from service.  This 
establishes that the veteran did not suffer from this 
disorder while in service, proximate to service, chronically 
and continuously, or within any applicable presumptive period 
following separation from active service.  

An October 1984 VA examination does include a discussion of 
the veteran's foot disorder.  The veteran reported that his 
feet hurt "all the time," and that the skin would often 
just peel off.  The veteran attributed this to having 
immersion feet while in Vietnam.  However, the examiner never 
concluded that the veteran's current foot complaints were a 
result of the veteran's military service - he was simply 
writing down what the veteran was saying.  When a proposition 
to be proven turns on a medical question, such as the 
diagnosis of symptoms or the etiology of a current disorder, 
medical evidence is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to diagnose a current 
disability or opine as to its etiology).  Therefore, while 
the veteran's self-reported statement does demonstrate that 
he had complaints of foot trouble as early as 1984, it is not 
competent medical evidence and it cannot provide the required 
medical evidence of a nexus between the veteran's current 
foot disorder and his military service.  

Outpatient treatment records reveal that as of September 
2005, the veteran was medically diagnosed with tinea pedis on 
the plantar surface of both feet.  Therefore, the veteran 
does have a current diagnosis of a foot disorder.  However, a 
current diagnosis is not enough.  There must be medical or 
lay evidence to show incurrence or aggravation of a disease 
or injury while in service, and there must be medical 
evidence of a nexus between the in-service injury and the 
current disorder.  Since there is no evidence to satisfy 
either of these requirements, the claim must be denied.

Finally, the claim may not be established on a presumptive 
basis under 38 C.F.R. §.3.309(e).  Neither foot rash, foot 
fungus, nor parasital infestations of the foot have been 
found to be associated with exposure to herbicides.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  Disorders of the 
foot as described by the veteran do not appear on this list.  
No disorder other than one listed in 38 C.F.R. § 3.309(e) 
will be presumed related to exposure to herbicides.  38 
C.F.R. § 3.307(a).  As such, there is no presumption in favor 
of the veteran's claim.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for residuals of a foot rash, and the claim must 
be denied.


ORDER

Service connection for residuals of a foot rash is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include PTSD.  In 
the August 2005 VA examination, the examiner concluded that 
the veteran did not meet all of the DSM-IV criteria for a 
diagnosis of PTSD.  On this basis, the RO denied the 
veteran's claim of service connection.  

However, the veteran's claim is not limited to a claim for 
service connection for PTSD, and includes a claim for service 
connection for any psychiatric disorder, including PTSD.  The 
veteran stated in his July 2005 claim that he did not even 
know what PTSD was, and based his claim more on a description 
of his symptoms, rather than on a specific diagnosed 
disorder.  

In the August 2005 VA examination, the examiner assigned a 
diagnosis of depressive disorder not otherwise specified, and 
noted exposure to war trauma.  However, the examiner did not 
provide an opinion as to whether this disorder was related to 
the veteran's military service.  Likewise, the November 2005 
VA mental health consultation reveals a diagnosis of anxiety 
and unresolved combat issues, but again the examiner did not 
opine as to whether there was a nexus between an anxiety 
disorder and the veteran's military service.  Therefore, an 
additional VA examination is necessary to clarify the 
veteran's current psychological disorders, with consideration 
as to whether any of them are related to the veteran's 
military service, including but not limited to any diagnosis 
of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
psychiatric examination.  The claims file 
must be made available to the psychiatrist 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported and correlated to a 
specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Does the veteran currently have any 
psychological disorder(s)?  

(b) Is a current diagnosis of PTSD 
appropriate?

(c) If the veteran is found to have any 
psychological disorder, including PTSD, is 
it at least as likely as not (a 50 percent 
likelihood or more) that the disorder(s) 
is a result of the veteran's military 
service, or injuries sustained while in 
service?

A complete rationale for the opinion 
expressed must be provided.  

2.  After completion of the above, the 
claim should be readjudicated.  If the 
claim is not granted the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


